Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 1 of 16

Fill in this information to identify the case.

 

debtor Name Elite Infrastructure LLC

 

 

 

United States Bankruptay Court for the: Northern oe District of _ Texas
bd Check if this is an
-31384-11
Case number, 20-31984-14 amended filing
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11 427
Month: May 2020 Date report filed: OS/ab/ed202
MM rb T Vy
Line of business: _ Oil and Gas Construction NAISC code:

in accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that | have examined the following small business monthiy operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Elite ae, ye

Onginal signature of respansible party

Printed name of responsible party Er Ke Senavi0e Ss

oC 4. Guestionnaire

 

 

 

Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

<
é
z
é
=
>

H you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

 

 

1. Did the business operate during the entire reporting period? e td Q)
2. (Oe you plan to continue to operate the business next month? @ tad Cl
3. Have you paid all of your bills on time? mi Cd Cl
4. Did you pay your employees on time? Cd (al
§. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? Q | (J
6. Have yau timely filed your tax returne and paid all of your taxes? a ad Cad
7. Have you timely filed all other required government filings? YJ ll led
&. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? al ) Q
9. Fave you timely paid ail of your insurance premiurns? ee Ll Ql
li you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit 8.
40. Do you have any bank accounts open other than the DIP accounts? (Please see Pg 4 for detail) (ad ial
11. Have you sold any assets other than Inventory? bed Cl
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? Q Cl
13. Did any insurance company cancel your policy? td ca Cal
14. Did you have any unusual or significant unanticipated expenses? C] Y (ad
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? ] a ul
16. Has anyone made an investment in your business? bal ¥) Ll

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 2 of 16

Debtor Name

17.
18.

19.

Elite Infrastructure, LLC 20-31384-11

Case number.

 

 

 

Have you paid any bills you owed before you filed bankruptcy? CQ) Y) Q)
Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? Q 4) QO
| 2. Summary of Cash Activity for All Accounts
Total opening balance of all accounts
pens 5 369,335.20

20.

21.

22.

23.

This amount must equal what you reported as the cash on hand at the end of the month in the previous
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

Total cash receipts

Attach a listing of all cash received for the month and label it Exhibit C. include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.

Report the total from Exhibit C here. ¢ 848.74

Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements

in feu of Exhibit D. - 3 175,679.26

Report the total from Exhibit D here.

Net cash flow

Subtract line 21 from line 20 and report the result here.
This amount may be different from what you may have calculated as net profit.

Cash on hand at the end of the month
Add line 22 + line 19. Report the result here.
Report this figure as the cash on hand at the beginning of the month on your next operating report.

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

4. 5 (174,830.52)

— 5 194,504.68

 

S| 3. Unpaid Bills

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

 

24. Total payables $ 11,279.01
(Exhibit E)
Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Debtor Name

Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 3 of 16

Elite Infrastructure, LLC 20-31384-11

Case number.

 

| 4. Money Owed to You

25.

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

Total receivables g 1,904,429.57
(Exhibit F)

 

ma 5. Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

26. What was the number of employees when the case was filed? 7
5
27. What is the number of employees as of the date of this monthly report?
= 6. Professional Fees
. How much have you paid this month in professional fees related to this bankruptcy case? g 0
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ Oo.
30. How much have you paid this month in other professional fees? $ 1660.50 __
31. How much have you paid in total other professional fees since filing the case? $ 1660.50
a 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Column A Column B Column C
Projected — Actual = Difference
Copy lines 35-37 from Copy lines 20-22 of Subtract Column B
the previous month's this report. from Column A.
report.
_ 848.74 = -848.74
32. Cash receipts $ Oo $ B4874 $
0 175,679.26 = -175,679.26
33. Cashdisbursements $2 = LIBGTEAE ee
- 52) | = | ¢ 174,830.52
34. Net cash flow $ Oo. $ (174,830.5 ) $ oes
35. Total projected cash receipts for the next month: $ 50,000
36. Total projected cash disbursements for the next month: =$ 175,000
37. Total projected net cash flow for the next month: =5 ~125,000
Official Form 425C Monthly Operating Report for Smali Business Under Chapter 11 page 3
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 4 of 16

Debtor Name

Elite Infrastructure, LLC 20-31384-11

Case number.

 

_ 8. Additional Information

 

if available, check the box to the left and attach copies of the following documents.

ZH 38.

39.

O Od oO

40.

4.

42.

Bank statements for each open account (redact all but the last 4 digits of account numbers).
Bank reconciliation reports for each account.

Financial reports such as an income statement (profit & loss) and/or balance sheet.

Budget, projection, or forecast reports.

Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 5 of 16

CH INF LITE

 

EXHIBIT A

 

Not Applicable

 

Elite Infrastructure | 715 N Glenville Dr. Suite 430 | Richardson, TX 75081
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 6 of 16

” INFRASTRUCTURE

 

 

EXHIBIT B

 

Questionnaire# 10

Do you have any bank accounts open other than the DIP accounts?

Before filing bankruptcy Elite Infrastructure had an account for the PPP loan from small

business administration. It was only to be used to pay, payroll, rent and utilities. The anticipated
amount that would be used was moved to the DIP account when it was opened. The reminder was
left in the PPP loan account and will be returned back to the federal government.

 

Elite Infrastructure | 715 N Glenville Dr. Suite 430 | Richardson, TX 75081
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 7 of 16

£40 | obeg

 

 

v.'avs oz ‘be - 9 AeW
LES SOMA BUOYEPIO/ESSEPO -O€G19 did ea - LOLOL ysodeq OZ0Z/LZ/GO =—- Wsodaq
ao'seL (sdo) Buisea] 9 jeyUaY ONY -OLLP9 =A (aya) BD suoHeiadgO PIC - COLOL ysodag ozoz/oz/so = soda
e980. asuadxy soueinsuj Yes -GLy99 A (a1) BD suonesedg PIO - OOLOL ysodaq Oz0z/e0/G0 = usodaq

oz ‘be - 9 Aew

jyunowy yids 4D yunosdy OUWwdiAl winN ajeq adAy

siseg jeni2o7 0z0z ‘Le - 8 Aew
ozoz ‘gL unr 4 WIqIUX] jdaisay YseD
Wd 61:5 71 aunjponajsesjuy oy
02 Page 8 of 16

18:

Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10

| aBeg
00°0

00°0

00°0

00°0

00°0

00°0
00°261-
£6 LZ9'¥9-
00°S1L-
6S°S9L-
6Z°6b2'0L-
6L0SZ'€-
09°901-
00'0

00°0

00°S-

ZL L86-
L9°€ZL'99-

¥9'9L2'L-

00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°0
00°SL-
86'02-
Z8°89-
ee'ol-
OLee-
bO'L2-
OO'LZLL'L-
os’89¢-
00°0€-
00°0€-
00°000'S-

-LINdS-

-iMds-

-LNidS-

“LIIdS~

-LIdS-

-LNdS-

asuadxy xe, juawAofdweun - 0zg99
-LIdS-

$894 Pred Jipaig 9 sabieyo Alas - 01Z09
asuadxy sayddns aouj0 - 08209

aiqekeg xel safes - 0007Z

ajqeAeg xel sajes - 000eZ

-LINdS-

asuadxy saoinias jjouAed - O”S99
asuadxy sadiAses jJOJAed - OFG99

$994 pled Wpaig y sabseyo as - 01Z09
sammqery ouAeg - 0OZLZ

-iNds-

did eva - LOLOL

-LIdS-

-ids-

~LNds-

-LMds-

-1MdS-

-111dS-

~1MdS-

-1MldS-

-iMd$-

“iMds-

-1NdS-

-1Mds-

“1MdS-

-LMds-

-iMds-

S894 PIED WPaiD gy SebseyD Ales - 01709
(sdQ) ju ge sjeay eaAojdw3 - QOEr9
(sd¢Q) jug 9 sjeay saXojdwz - COEy9
asuedxy suoyduosqns 9 sang - 01209
(sd) jueW 8 faN4 OINY - OZL¥O

(sdc) abeapw / soy / Bupyed - O€L¥9
suidar VY OHA - brPTL

sesuadx3 YH - 009€9

S@a4 PIED "PaO »y sabseyo Ales - 01Z09
$904 PleD WPAD PY sabieyD ABS - OLZO9
suider] VW 9UA - PrPZL

WK KOK OK OK OK OK OK OK OK OK OK OK OK OK OKO OK

KK KK KOK KOK OK OK KOK OK OK OK OK OK OK OK OK OK OK OK OOK OOK

ysodaq pag
ysodaq pag
ysodaq }oa4iq
ysodag pag
ysodag poaiq
ysodaq ag

0ZOZ/ZZ/GO UO ad!AJesg youkeg Aq payeaig

0Z0Z/8 1/90 Uo sainJag jJolAed Aq payeaia
‘CIOA
0ZOZ/ZZ/S0 UO payeasd SPOy “AD -CIOA

0€9'0ES-810Z
OZOZ/EL/GO UO aa\Jag [|o1Aeg Aq payeelD

‘CGIOA
ysodaq pod
ysodaq pag
ysodag pag
ysodaq pag
ysodeq pag
yisodaq oaq
yisodag pag
ysodeq AWG
ysodag joauq
yisodag yoaug
yisodag jag
ysodeg pag
ysodag josuiq
yisodeq joo
ysodeq paid

2Lcaa
0¢izaa
2eL¢2qd
9@+2ad
s¢izdd
y2Lzad

wgGep

yQep
yqep
yqep
yqep

jiqep
yqep
uqep
yqep

(2173) B49 suonessdO PIO - OOLOL 1R}OL

yqep
6LL-zaa
stiedd
ZtLeqq
9iicdd
SbLzad
yiizdd
eLledd
ébb2dda
bLbzad
OLLeda
60lcdd
80-cdd
90Lzad
2012qq
s0Lzaq
HQep
yqep
HQep
ygep
yqep
yqep
OIIM
yqep
H#qep
yQep
evel

0202/62/S0
0202/62/S0
0202/62/S0
0202/62/S0
0202/62/S0
0202/62/S0
0202/82/S0
0Z02/82/S0
OZ0Z/ZZ/S0
0202/92/S0
0202/22/S0
020Z/Z2/S0
O0202/6L/S0
0Z02/61/S0
0202/6 1/S0
0202/61/90
0202/61 /S0
020d/71/S0

0202/02/S0
020Z/S4/S0
020Z/S1/S0
OZ0Z/S1L/S0
020Z/S1/S0
0202Z/S1L/S0
0202/S1/S0
020Z/S1/S0
020Z/S1/S0
020Z/S1/S0
0Z0Z/S1/S0
0Z0Z/S1/S0
0Z0Z/S1/S0
O20Z/S1/S0
020Z/S1/S0
0202/S 1/50
O20Z/E1/S0
OZOZ/E1/SO
O20Z/€EL/SO
OZ0Z/E 1/0
O20Z/EL/S0
0202/2 L/S0
0202/1 L/S0
0202/1 L/S0
0202/1 1/S0
0202/80/90
0202/80/S0

(03113) 645 suonesedg pio - O0L01

yoayoked
yooysAeg
yoayoked
yoeayoked
yoayoked
yoayoked
yOUd

yaad Ayer
yeUD

ySYd

youyd

ysyD

yay Ayiqer
yoeayd

yIayd

yosayD

yosyo Augen
yoayo Augen

did 114 - LOLOL

yaUD
yooyoked
yooyskeg
yooysked
yooyoked
yooyoked
yoayoked
yoayoked
yoayoked
yaeyoked
yoaysked
yooysked
yoayoked
yosyoked
yoayoke gd
yoayoked
youd
yaud
yoaUuD
yaeUd
yosuD
yoaUuD
yeaUyD
sud
yoaUD
youd
ysaUD

 

junouwry

yids

=
|

owe

wnN

ajyeq

adAy

 

0202 ‘ve - ¢ Aew

G wqlyxg :woday j1e39q UOHoesuUeL)

OTT B4Njons}sesjuy 9}iF

siseg jeniooy
02/91/90
Wd 2b?
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 9 of 16

z abeg

 

 

92°619'SZI- WLOL
Z9'ZOP'89L- diC ea - LOLOL 1e}O1
ZL L86- sanmiqery losked - OOZLZ 0€9‘0ES-8102 000z = 0z0z/6z/G0 yoaug Aupqen
v7 9ES‘EL- aiqekeg syunosoy - 00002 wqap = OZOZ/6Z/GO. = YDBUD- Wed III
SZ 182'9- aigekeg sjunosoy - 00002 « e002 O20z/6z/S0  9eUD- Wd IIId
vi 00r- aiqeAed syjunosoy -0000Z Z00Z = OZOZ/EZ/G0 = 499UD- Wd I'd
00°0 -iMdS- xX ysodaq jag velzaa  oz0z/6z/S0 yoayoked
00'0 -LdS- xX ysodaq yoaug ce-zad  0z0z/6z/S0 yosyahed
00'0 -LIdS-  X ysodeq yoauiq zerzaa  0z0z/6z/S0 yooyoked
000 -LINdS-  X ysodaq yoauq berzaa 0z0z/6z/S0 yoayoked
00°0 -LNdS-  X ysodaq jyoauiq oclzad  0z0z/6z/S0 yoayaked
o0'0 “iNdS-  X ysodag yoaug 6zlLzad © 0z0z/6z/S0 yoayoked
00°0 -ifldS- xX ysodaq yoaug ezizaaq = 0z0z/6z/S0 yoayoked
00'0 “iMdS- X ysodag pag ezizad azoz/6z/s0 yoayoked
00'0 “1LNdS-  X ysodag joaug ZzLzaq =: 0z0z/6zZ/G0 yoayoked
yunowy ids WD wnN ajeq adh,

 

0z0z ‘Le - ¢ Aew

Woday j1e}9q uONOesSUeL] WOo}sND

OTT eunjonsyseauy 9313

siseg jeniooy
02/91/90
Wd Zb-9
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 10 of 16

b 40 | abeg

 

 

oz Aew

 

0z0z Aew

LOo'62z'‘LL

8o'8h 0202Z/¥Z/90 abseyo soueul4 00-091€-000 Ajddng 2139913 NOU 0Z0Z/0€/S0

zeeg 0202/62/90 (ipy xe} sajes) 02 9z"e Sep AU; _1.0-%9~60-000 Aiddng ouj9913 No" 0Z0z/0E/G0

OOF LS‘L 0202/90/90 OZ/LE/L ayeP Puy TNZSRZ O71 ‘sjejuay Jayemopoelg 0202/22/50

LOVEL OZ0z/¥z/90 abieyo eoueuly 00-€091€-000 Aiddng o1j99/3 Nola 0702/92/40

0S 22 0207/90/90 ual) yongyoelg vELS Od uojesq UebIOW OZOZ/LZ/SO

00°09 OZ0Z/PL/90 JNSMET OOEAA /BUO}SIIIH dIH 69L0Z- —- SUOJOSUND B SABUONY SdilUd YMA OZOZ/SL/GO

og eZb Oz0z/E1/90 uoissnosiq yinsme] eddey OLLOZ, —- SUojasuNDD y sAsWORY SditiUd YIM OZOZ/PL/S0

00°009'9 oz0z/e0/90 sjevajeW UononySsUOD JaBueYy au07 So-Ours XOL4OIAUA CIN OZOZ/PO/G0

vr'Z98'L OZOZ/PLISO SJEHa}e UOHONySUOD Jobuey au07 6LEGZ21 S}OUOD B SIOSUBS SION OZOZ/¥O/GO oz AeW
yunowy oyeg eng owed] WN JOpPUdA ayeq

0z0z/91/90 =] HOIYXS (SIOPUDA [jy 40} Siig

Wd se'g

OT] sNjponijsejjuy o}ij4
02 Page 11 of 16

18:

Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10

b yo | eBeg

 

 

 

 

LS 6zv'v06'L WLOL
69°P26'9L 0Z0Z/L0/S0 L#t GANS ¥Z HOOMPON: OU] LUNBjONjad I-A 0Z0Z/Z0/00 6681 BO10AU|
S2°227'204 OZOz/9Zz/r0 L#t GMS 2 HOOVON. OU] UuND]ON8d J-A 0Z0Z/ZZ/E0 v68t @d10Au|
ve PLL EL 0z0z/S0/r0 L#t GMS bZ HOOYPON: ou] WuNs}O;390d 4-A 0Z0Z/90/E0 98et @OI0AU|
£9°229 02 Oz0z/L€/S0 uojoNASUOD ~ oBuey suo :wesjyspiW] SNane 1 0Z0Z/L0/S0 LLGL BOI0AU|
00°000‘00Z OZOZ/ET/>O sduuingd ~ yond onjg:wea.spliq] snane 1 0Z0Z/pz/E0 e681 Sd{0AUj
£0'pse'ez OZOZ/LO/L0 spur euyedid:o 77 euljadig uoHNjorAsy 0Z0Z/20/L0 S64b @OIOAU}
00°0S'6 6LOZ/SZ/LO sjoueg Sued! d:O 77] suljedig UONNJOASY 6102/97/20 Leb BOIOAU
6y'L91'69 0Z02/L0/L0 Wa}Shg U01}I9}9q YO7:97171 OUedig UOIINJOASY 0Z0Z/Z0/10 9621 BOd10AU|
72°08896E 6LOZ/9O/0L GMS LL-@# 4MeH Pay:(AYSNH) O17 fesodsiq yMeH Poy 6102/90/60 vel SOIOAUI
£r'990'- OZ0z/Zz/-0 uoobe] 0Z0Z/Zz/v0 OGL = OWaYy PAID
98°712'% Oz0z/e0/r0 Buyeyow ourodig:uoobey 0702/61/E0 2061 SOIOAU|
ep'990'e 0202/e0/r0 Busy ourpodig:uoobey 0Z0Z/61/C0 L68L SII0AU|
z0'Z09'r oz0z/zz/zo Buoy ouyodig:uoobey 0707/20/20 LZeL BdIOAU|
00°000'7 Oz0z/2z/20 weo'qmsaAng 0202/22/20 Sesh SOIOAUt
00°000'y OZ0Z/0L/L0 woo'amsAng 0Z0Z/0L/L0 6641 SOIOAU
00'000'v 6LOZ/LO/LE woo'qansAng 6102/20/11 O9Zt @d10Au|
v6"LE0'L 0z0z/90/Z0 GMS 8911g:917 ‘swiaysAg anbsog 0202/20/10 vOLL Sd10Au|
95°9Z0'807 OZOZ/LO/LO GMS 9911g:917 ‘suiajshg onbsog 61.0z/Z0/Z1 9LLL @d10Au|
9e°L06'L OZOZ/8L/¥0 piinqoy - 8911g:977 ‘suiajsAg onbsog 0Z0Z/6L/E0 o6st Sd|OAu}
eb'ege’90z OZOzISL/EO pilnqay - a911g:977 ‘sulajsAg onbsog 0Z0Z/71/Z0 Gzal @910Au|
00°S81'ZL- BLOZ/SO/LL ams Bo14 pouiop:deeq N-yONqyDeIg 610Z/80/1 + ZOLE = OWI IPD
$9°VL0°6S1 6LOZ/LO/EL GMs 5014 pousop:deeq N-4ONqyDe1g 6107/70/04 BPLt aaionu|
asuejeg uedo eyeg eng owen aed win ad Ay

0202/21/90

WY PPL)

0z0z ‘Le Ae jo sy
4 uqiyxy odey y/V
OTT anjonsysejyul o}/3
02 Page 12 of 16

18:

Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10

Ne

ee

—
Roe

an . .
 . a

8
.

_.

.

.

we
oe
_

re
oC

ol

:

-

Ge

ee a
PERS:

co

Be
a
a

- .

ce
: .

a co E
— oo : :
2.
. |

AS
Sa
—.

cS
- . i vay
° dl ae

ae

ee
oo

S

aS

ee
LF

ie

ee

|

oe
-
:

zs
Ze

ie

-
Ss a

.
a -
_  .
—
oo
a

ee
SO

ey
2

a
_ |

ee

Oa oo

SE

oe

~~

: .
a oo

oo
é .

Ca
oe
Coe
.

.
a

.

a
fo

ee
2
eo

.

3 e
a

-
aN

|

“

i
oe
—

Ss

a

. :
A

Ne

AG ee
_ co

o a oo

o

c
SS

-
a

 
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02

3:44 PM Elite Infrastructure LLC

06/18/20 Profit & Loss
May 8 - 31, 2020

Accrual Basis

Page 13 of 16

 

Ordinary Income/Expense
Income
41025 - Construction Materials

Total Income

Cost of Goods Sold
50000 - Cost of Goods Sold
51010 - Construction Materials (New)
51020 - Construction Materials (Rehab)

Total 50000 - Cost of Goods Sold
Total COGS
Gross Profit

Expense
60000 - Operating Expenses
60200 - Banking
60210 - Serv Charges & Credit Card Fees

Total 60200 - Banking

60600 - Legal Expense
60605 - Attorney (General Svcs)

Total 60600 - Legal Expense

60700 - Office Expense
60710 - Dues & Subscriptions Expense
60715 « Printer / Copier Lease
60780 - Office Supplies Expense

Total 60700 - Office Expense

61000 - Rent Expense
61500 - Odessa Apt
61530 - Odessa/Oklahoma Utilities

Total 61500 - Odessa Apt
Total 61000 - Rent Expense

62000 - Utilities & Mo Services
62030 - Electric Expense

Total 62000 - Utilities & Mo Services

63000 - EMPLOYEE EXPENSES
63600 - HR Expenses

Total 63000 - EMPLOYEE EXPENSES

64000 - OPERATIONS EXPENSE
64110 « Auto Rental & Leasing (Ops)
64120 - Auto Fuel & Maint (Ops)
64130 - Parking / Tolls / Mileage (Ops)
64300 - Employee Meals & Ent (Ops)

Total 64000 - OPERATIONS EXPENSE

66000 - PAYROLL EXPENSE
66100 - Salaries
66210 - Corporate Payroll
66240 - Construction Payroll

Total 66100 - Salaries

May 8 - 31, 20

 

-48,725.00

 

48,725.00

1,514.00
236.57

 

1,750.57

 

1,750.57

 

~50,475.57

95.00
95.00

1,660.50
1,660.50

16.23
441.52
264.09

721.84

5.11
5.11
5.11

400.14
400.14

268.50
268.50

~135.00
33.10
77.01
89.80

64.91

107,115.36
11,076.92

118,192.28

Page 1
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 14 of 16

 

 

 

 

 

 

3:41 PM Elite Infrastructure LLC
06/18/20 Profit & Loss
Accrual Basis May 8 - 31, 2020
May 8 - 31, 20
66300 - PAYROLL ALLOWANCES
66330 - Per Diems 1,153.84
66340 - Truck Allowance 5,169.18
66360 - Phone Allowance 75.00
Total 66300 - PAYROLL ALLOWANCES 6,398.02
66400 - BENEFITS
66410 - Health Insurance Expense -2,201.12
66420 - Dental & Vision Expense -167.03
Total 66400 - BENEFITS -2,368.15
66500 - EMPLOYER PR EXPENSE
66520 - Unemployment Tax Expense 655.53
66530 - Payroll Tax Expense 9,315.93
66540 - Payroll Services Expense 0.00
Total 66500 - EMPLOYER PR EXPENSE 9,971.46
66666 - Payroll Adjustments 31.98
Total 66000 - PAYROLL EXPENSE 132,225.59
Totai 60000 - Operating Expenses 135,431.37
Total Expense 135,431.37
Net Ordinary income -185,906.94
Net Income -185,906.94

 

 

Page 2
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 15 of 16

 

 

 

 

 

 

 

 

 

 

 

3:42 PM Elite Infrastructure LLC
06/18/20 Balance Sheet
Accrual Basis As of May 31, 2020
May 31, 20
ASSETS
Current Assets
Checking/Savings
10100 - Old Operations Ckg (Elite) ~212.86
10101 - Elite DIP 128,577.10
12030 - Great Plains PPP 70,600.39
Total Checking/Savings 198,964.63
Accounts Receivable
11000 - Accounts Receivable 1,904,429.57
Total Accounts Receivable 1,904,429.57
Other Current Assets
12400 - Deposits
12410 - Apt Deposit 800.00
12420 « Office Deposit 7,000.00
12440 - Attorney Retainer
12442 - Murray Law Fim Retainer 3,000.00
12444 - Eric A Liepins 6,717.00
Total 12440 - Attorney Retainer 9,717.00
Total 12400 - Deposits 17,517.00
Total Other Current Assets 17,517.00
Total Current Assets 2,120,911.20
Fixed Assets
15000 « Fixed Assets
15300 - F&F Assets 2,500.00
15400 - Computer & Accessories 14,493.35
15600 - Office Equipment 21,103.47
15800 - Vehicles 9,992.13
15850 - Panels 51,190.19
Total 15000 - Fixed Assets 99,279.14
16000 - Accumulated Depreciation
16400 - Accum Dep Computer ~14,493.35
16500 - Accum Dep Machine Equip -51,190.19
16600 - Accum Dep Office Equip -23,603.47
16800 - Accum Dep Vehicles -9,992.13
Total 16000 - Accumulated Depreciation -99,279.14
Total Fixed Assets 0.00
Other Assets
17020 - Sales Tax Receivable 86,821.09
Total Other Assets 86,821.09
TOTAL ASSETS 2,207 ,732.29
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
20000 - Accounts Payable 3,081 ,872.90
Total Accounts Payabie 3,081,872.90

Page 1
Case 20-31384-hdh11 Doc 25 Filed 06/22/20 Entered 06/22/20 10:18:02 Page 16 of 16

 

 

 

 

 

 

 

 

3:42 PM Elite Infrastructure LLC
06/18/20 Balance Sheet
Accrual Basis As of May 31, 2020
May 31, 20
Credit Cards
0788 - Everado (Lalo) Garza -1,992.73
0796 - Jay Charles -991.89
1905 - Eric Benavides -6,145.46
3661 - Randall Horn ~190.84
9918 - Tom Clarke -891.31
Total Credit Cards ~10,212.23
Other Current Liabilities
21000 - Other Liabilities
21200 - Payroll Liabilities 43.38
Total 21000 - Other Liabilities 43.38
22000 - Sales Tax Payable -2,443.10
71020 - PPP Loan GPB 421,490.00
Total Other Current Liabilities 419,090.28
Total Current Liabilities 3,490,750.95
Total Liabilities 3,490,750.95
Equity
31000 - Partner Investments
31100 - Debbie Benavides - Equity 37,229.13
31200 - Eric Benavides - Equity 37,227.14
Total 31000 - Partner Investments 74,456.27
32000 - Retained Earnings -587,109.75
32150 - R/E - Accrual Portion 579,064.99
33000 - Partner Distributions
33100 - Debbie Benavides - Distribution -415,477.50
33200 - Eric Benavides - Distribution -419,477.50
Tota! 33000 - Partner Distributions -834,955.00
Net Income -514,475.17
Total Equity -1,283,018.66
TOTAL LIABILITIES & EQUITY 2,207,732.29

 

Page 2
